Exhibit 10.1 PATENT LICENSE AGREEMENT This Patent License Agreement (this "Agreement") is entered into as of January 19, 2010 at 2PM Pacific Time (the "Effective Date") by and between Avistar Communications Corporation, Inc., a Delaware corporation, having offices at 1875 S.Grant Street, San Mateo, California 94402 ("AVISTAR") and Springboard Group S.A.R.L., a Luxembourg entity, having offices at 65 Boulevard Grande-Duchesse, Charlotte, L-1331 Luxembourg ("SKYPE").AVISTAR and SKYPE are each a "Party" and collectively the "Parties." RECITALS WHEREAS, AVISTAR is the owner of certain Licensed Patents and is willing to grant a nonexclusive license under the Licensed Patents to SKYPE under the terms and conditions set forth herein; and WHEREAS, SKYPE desires a nonexclusive license under the Licensed Patents subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants, agreements and undertakings set forth herein, the Parties agree as follows: 1.Definitions.The following capitalized terms used in this Agreement shall have the following meanings.The use of singular shall include the plural and vice versa, where appropriate: 1.1"Affiliate" shall mean shall mean a corporation, company or other entity: (a)more than fifty percent (50%) of whose outstanding shares or securities (representing the right to vote for the election of directors or other managing authority) are owned or controlled, directly or indirectly, by the referenced entity; or (b)which does not have outstanding shares or securities, as may be the case in a partnership, joint venture or unincorporated association, but more than fifty percent (50%) of whose ownership interest representing the right to make the decisions for such corporation, company or other entity is owned or controlled, directly or indirectly, by the referenced entity. An Affiliate shall be deemed to be an Affiliate only so long as such ownership or control exists."Existing Affiliate" means an entity that meets the definition of "Affiliate" as of the Effective Date.Skype Technologies S.A. is an Existing Affiliate of
